363 F.2d 877
Norman MEANS, Appellant,v.STATE OF ALABAMA, Appellee.
No. 23156.
United States Court of Appeals Fifth Circuit.
July 7, 1966.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Judge.
Oscar W. Adams, Jr., Demetrius C. Newton, Birmingham, Ala., Norman C. Amaker, Jack Greenberg, New York City, for appellant.
Louis H. Lackey, Jr., Tuscaloosa, Ala., Richmond M. Flowers, Atty. Gen., Leslie Hall, Asst. Atty. Gen., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, BROWN and COLEMAN, Circuit Judges.
PER CURIAM.


1
This appeal is controlled by Peacock et al., v. City of Greenwood, Mississippi, Decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S. C.A. § 1443, do not include grounds as alleged in this case.


2
The judgment of the District Court is, 256 F.Supp. 437 therefore, affirmed.